Citation Nr: 0915307	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-39 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes mellitus, type 2.  

2.  Entitlement to service connection for a psychiatric 
disorder (claimed as secondary to back disability).  

3.  Entitlement to service connection for neuropathy, right 
and left lower extremity (claimed as secondary to diabetes 
mellitus, type 2).  

4.  Entitlement to service connection for erectile 
dysfunction (claimed as secondary to diabetes mellitus, type 
2).  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed as secondary to diabetes 
mellitus, type 2).  

6.  Evaluation of lumbosacral spine with L5-S1 degenerative 
disc disease, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from September 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of that hearing is of 
record.  

The issues of entitlement to service connection for a 
psychiatric disorder, service connection for GERD, service 
connection for neuropathy, right and left lower extremity and 
evaluation of lumbosacral spine with L5-S1 degenerative disc 
disease claimed as a back condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The AOJ has not established clear and unmistakable error 
(at this time) in the grant of service connection for 
diabetes mellitus, type 2.

2.  Erectile dysfunction was not manifest in service and is 
not related to service to include a service connected disease 
or injury.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type 2 is 
restored.  38 C.F.R. § 3.105.  

2.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Erectile dysfunction is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in September 2003, December 2003, June 2004, September 
2004 and March 2005.  The letters provided adequate notice 
with respect to the evidence necessary to establish a claim 
for service connection, but it did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  See Dingess, 
supra.  However, the appellant was subsequently provided 
notice pertaining to these latter two elements in May 2008, 
prior to the issuance of a supplemental statement of the case 
(SSOC).  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that the appellant was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We note that the VA examination 
was adequate.  The examiner reviewed the history, established 
clinical findings and presented a reason for the opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim. 

        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  Certain chronic diseases may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2008).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis 

Severance or restoration of service connection for diabetes 
mellitus, type 2 

The appellant has appealed the determination to sever service 
connection for diabetes mellitus, type II.  VA regulations 
provide, generally, that service connection will be severed 
only where evidence establishes that the determination 
establishing service connection was clearly and unmistakably 
erroneous.  The burden of proof is upon the Government. A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician certifies that, in light of 
all accumulated evidence, the diagnosis on which service 
connection was predicated was clearly erroneous 38 C.F.R. § 
3.105(d) (2008). 

Service connection was initially granted on the basis that it 
was believed that the appellant had served in Vietnam.  The 
DD-214 includes a notation:  VN Service 28 Jan 70 - 7 Apr 71.

It was subsequently determined that the appellant had not 
been in service during those dates and severance was 
effectuated.  The appellant agrees that the exact dates of 
Vietnam service are incorrect, but asserts that he was, in 
fact, in Vietnam.

The Court recently visited similar facts in Blanton v. Peake.  
Although an unpublished decision, the reasoning is 
persuasive.  Here, it is clear that the AOJ never should have 
granted service connection based upon the evidence contained 
in the file.  However, it is another matter to find that 
there was the type of error that would result in severance.  
Here, the AOJ did not prove that the appellant never set foot 
in Vietnam, to include while in transit.  The documents in 
the file do not present clear and unmistakable error in the 
RO decision.  The limited development clearly could not rule 
out that the appellant had service in Vietnam.  We also note 
that a corrected DD 214 was not issued and the record does 
not contain all travel and leave orders.  Based upon the 
record at this time, the Board is presented with merely 
weighing of evidence, not clear and unmistakable error in the 
initial AOJ decision.  Accordingly, service connection for 
diabetes mellitus, type II is restored.  

Service connection for erectile dysfunction 

The appellant has appealed the denial of service connection 
for erectile dysfunction claimed as secondary to his service 
connected diabetes mellitus, type 2.  Service treatment 
records are negative for any complaints, diagnoses or 
treatment for erectile dysfunction.  In a September 2003 
compensation and pension examination, it was noted that the 
appellant's erectile dysfunction has been present at least as 
long ago as 1997.  It was noted that the appellant was given 
Viagra and it was effective.  It was noted that the appellant 
reported that with the Viagra his only complaints was that 
his ejaculatory force was diminished.  The examiner noted 
that the erectile dysfunction obviously started years before 
the appellant was a diabetic, and that it remains responsive 
to Viagra.  The examiner opined that, for obvious reasons, 
the appellant's erectile dysfunction cannot be attributed to 
his diabetes.  

Via various statements the appellant has maintained that 
although he was not diagnosed with diabetes until 2002 that 
does not necessarily mean that the disease was not present 
years prior.  The appellant has submitted medical records 
showing that his blood sugar level was 171 in August 1998.  

While the evidence shows that the appellant has erectile 
dysfunction, the Board finds that the more persuasive 
evidence tends to show that the disability is not related to 
service to include a service connected disability.  The 
appellant's service treatment records are negative for any 
treatment, complaints or diagnoses for erectile dysfunction.  
Moreover, the September 2003 VA examiner noted that the 
erectile dysfunction obviously started years before the 
appellant was a diabetic, and that it remains responsive to 
Viagra.  The examiner opined that, for obvious reasons, the 
appellant's erectile dysfunction cannot be attributed to his 
diabetes.  

The Board recognizes that the appellant has maintained that 
although he was not diagnosed with diabetes until 2002 that 
does not necessarily mean that the disease was not present 
years prior.  However, the Board notes that the appellant is 
not competent to say that a pre-diabetic state caused his 
erectile dysfunction.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Contrary to the Veterans' Court, the relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a fact issue to be 
addressed by the Board rather than a legal issue to be 
addressed by the Veterans' Court.  See Jandreau v. Nicholson, 
492 F.3d 1372 (2007).  Here, we find that the appellant is 
not competent to render such a finding as it is not 
observable to the layman.  

Although the appellant attributes his erectile dysfunction to 
his service connected diabetes mellitus, type II, the Board 
may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find his assertions to be less 
credible than the normal contemporaneous records during 
service and the September 2003 VA examiner.  While the 
evidence of record shows that the appellant has erectile 
dysfunction, the Board finds that the more probative evidence 
shows that his disability was not manifest during service or 
is connected to a service connected disease or injury.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for diabetes mellitus, type 2 is restored.  

Service connection for erectile dysfunction is denied.  


REMAND

Service connection for a psychiatric disorder 

The appellant has appealed the denial of service connection 
for a psychiatric disorder claimed as secondary to his 
service connected back disability.  Service treatment records 
show that the appellant reported depression and back problems 
at his pre induction examination in May 1969.  The 
appellant's psychiatric examination showed normal results.  
Service treatment records are negative for any complaints, 
treatment or diagnoses of a psychiatric disorder.  At 
separation, the appellant's psychiatric examination showed 
normal results.  

In an April 2003 examination, it was noted that the appellant 
reported that he thought that his depression went back to 
when he was drafted and sent to Korea.  The appellant 
described feelings of being "dead inside."  The appellant 
reported that his depression worsened about ten years ago and 
that he cannot have a successful relationship.  The appellant 
reported avoidance, panic attacks, loss of interest in 
activities and suicidal ideation.  An impression was given of 
depressive disorder, NOS.  The examiner noted that it is 
difficult to measure the level of depression because the 
appellant is rather dramatic when describing his inability to 
do anything.  

In a September 2004 statement, A.M.B. noted that the 
appellant has been her patient for almost two years and that 
he suffers from a variety of conditions that affect his daily 
life.  She noted diagnostic findings of anxiety disorder and 
chronic adjustment disorder including panic disorder, 
agoraphobia, PTSD and depressive disorder.  A.M.B. noted that 
the appellant is unable to maintain and establish effective 
work and social relationships as a result, and that he has 
extreme difficultly adapting to stressful situations.  She 
noted that, based on the appellant's history, subsequent 
evaluation and numerous counseling sessions, she believed 
that the appellant's condition became manifest as a result of 
severe separation anxiety when he was inducted into the armed 
forces in 1969 and progressed to a permanent and total 
disability.  She noted that the appellant's condition was 
readily apparent when he returned home in 1971 and that he 
was totally unaware of his condition, although others around 
him were totally aware of a significant change in his 
demeanor and temperament.  

In February 2004 and July 2004, the appellant denied 
depression and anxiety.  In April 2004, the appellant's 
mother issued a statement maintaining that when the appellant 
returned home in April 1971 he was a completely different 
person and that he was filled with anger.  She noted that she 
believed that had the appellant not been uprooted from his 
newly acquired home and newborn and sent halfway around the 
world he would not be confronted with the conditions he now 
must live with.  

In July 2005, Dr. S. issued a statement maintaining that the 
appellant suffers from chronic PTSD.  He noted anxiety, 
ruminations, avoidance of social settings and hyperarousal.  
He further noted that nightmares have complicated the 
appellant's daily functioning.  In a September 2005 
examination, the appellant noted night sweats, anxiety and 
nervousness.  

In January 2009, B.W. noted that the appellant has been his 
patient for ten years and that he has various medical 
conditions including depression.  He noted that the 
depression dated back to 1969 and that the appellant's 
chronic low back pain and depression are more likely than not 
relative to one another and/or exacerbate each other.  

Here, the Board is presented with several psychiatric 
diagnoses, including a diagnosis of PTSD, and opinions 
rendered by B.W. and A.M.B.  As these opinions are merely 
conclusory opinions, the Board finds that a VA compensation 
and pension examination is necessary before this issue can be 
decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  An 
examination or opinion is necessary when the record does not 
contain sufficient competent medical evidence to decide the 
claim, but the record (1) contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Service connection for neuropathy, right and left lower 
extremity 

The appellant has appealed the denial of service connection 
for neuropathy, right and left lower extremity.  Service 
treatment records are negative for any complaints, treatment 
or diagnosis for this condition .  At separation, the 
appellant's lower extremities were reported normal.  In a 
September 2003 examination, it was noted that the appellant 
does not relate a history suggestive of neuropathy.  The 
examiner noted that the appellant reported numbness in his 
knees but that he was actually feeling weakness in the knees.  
The examiner opined that the appellant does not have symptoms 
or signs of diabetic peripheral neuropathy.  

In May 2004, Dr. M. noted that on examination the appellant 
did not have prominent neuropathy but there may be some 
distal numbness.  However, it was noted that reflexes were 1-
2+ and symmetria.  Dr. M. noted that the appellant may have 
peripheral neuropathy.  

As Dr. M. has noted that the appellant may have peripheral 
neuropathy and the appellant has attributed such to his 
service connected diabetes mellitus, type II, the Board is of 
the opinion that a VA compensation and pension examination is 
necessary before this issue can be decided.  In view of VA's 
duty to assist obligations, which include the duty to obtain 
a VA examination or opinion when necessary to decide a claim, 
and based upon guidance from the Court, remand for the 
purpose of obtaining a VA examination(s) is required. 

Service connection for GERD

The appellant has appealed the denial of service connection 
for GERD.  Service treatment records are negative for any 
complaints, treatment or diagnoses of GERD.  The appellant 
has reported that his GERD started in the 1970's.  In a 
January 1984 examination, the appellant reported reflux 
esougagitis.  GERD greater than 20 years was noted in August 
2003.  A history of GERD was noted in September 2002.  In 
February 2004, it was noted that the appellant was doing well 
with his GERD and that it may be worsening from his diabetes 
and effects of gastro paresis no BE on EGD.  

In January 2005, it was noted that the appellant was having 
some increased nausea which may be from change in his 
medication.  It was noted that it could also be due to his 
gastro paresis from his diabetes.  The examiner noted that he 
believed that his worsening reflux to esophageal BID instead 
of QD PPI is due to his diabetes and its relationship to 
esophageal and gastric motility.  In January 2009, B.W. noted 
that the appellant has been his patient for ten years and 
that he has various medical conditions including GERD.  

Here, the Board is presented with several examinations noting 
a history of GERD and opinions relating the GERD to the 
appellant's diabetes.  However, as these opinions are merely 
conclusory opinions, the Board finds that a VA compensation 
and pension examination is necessary before this issue can be 
decided.  In view of VA's duty to assist obligations, which 
include the duty to obtain a VA examination or opinion when 
necessary to decide a claim, and based upon guidance from the 
Court, remand for the purpose of obtaining a VA 
examination(s) is required.

Evaluation of lumbosacral spine with L5-S1 degenerative disc 
disease claimed as back condition

The record establishes that service connection for 
lumbosacral spine with L5-S1 degenerative disc disease 
claimed as a back condition was granted in a September 2008 
rating decision.  The appellant was granted a 10 percent 
disability rating.  
In a September 2008 statement, the appellant submitted a 
notice of disagreement to the disability rating assigned 
following the grant of service connection.  The record 
reflects that the RO has not issued a Statement of the Case 
for this issue.  As such, it is remanded. 

Therefore, the case is remanded for the following.

1.  Schedule a VA examination to determine 
if the appellant's psychiatric conditions 
are related to service and/or a service 
connected disability.  If PTSD is 
diagnosed, the examiner should identify 
which stressor(s) the PTSD are attributed 
to.  The examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any shown 
psychiatric disabilities were caused by 
service and/or caused or aggravated by the 
appellant's service connected back 
disability.   

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Schedule a VA examination to determine 
if the appellant has neuropathy, right and 
left lower extremity, and, if so, whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any present disability was caused by 
service and/or caused or aggravated by the 
appellant's service connected diabetes 
mellitus, type 2.   

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  Schedule a VA examination to determine 
if the appellant has GERD and, if so, if 
his disability is related to service or a 
service connected disability.  The 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any present GERD was caused 
by service and/or was caused or aggravated 
by the appellant's service connected 
diabetes mellitus, type 2.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

4.  The AOJ shall issue a statement of the 
case in regard to the issue of evaluation 
of lumbosacral spine with L5-S1 
degenerative disc disease claimed as back 
condition.  (Unless the issue is the 
subject of a substantive appeal, the issue 
is not ripe for further appellate 
consideration.)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


